Sub-Item 77O Rule 10f-3 Transaction GENERAL MUNICIPAL MONEY MARKET FUNDS, INC. General Municipal Money Market Fund On August 1, 2012, General Municipal Money Market Fund , a series of General Municipal Money Market Funds, Inc. (the "Fund"), purchased $2,000,000 of General Obligation Bonds, Series 2012, issued by the Township of Monroe, Middlesex County, New Jersey (CUSIP No.: 611312HG7) (the "Bonds") at a purchase price of $100.62 per unit. The Bonds were purchased from Roosevelt & Cross, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. No other member received any economic benefit. The following is a list of the syndicate's members: UBS Securities LLC Roosevelt & Cross, Inc. C.L. King & Associates Stifel, Nicolaus & Company, Inc. Citigroup Global Markets Inc BNY Mellon Capital Markets Oppenheimer & Co. Wiley Brother-Aintree Capital, LLC Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f-3 Procedures at a Board meeting held on November 7, 2012. These materials include additional information about the terms of the transaction.
